COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-05-00160-CV
                                                                              )
                                                                              )                    Appeal from the
                                                                              )
IN THE INTEREST OF N.D.R.                            )                
171st District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )                 
(TC# 97CM3164)
                                                                              )
 
O
P I N I O N
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss
an appeal for want of prosecution when an appellant in a civil case fails to
timely file its brief and gives no reasonable explanation for such failure.  See
Tex.R.App.P. 38.8(a)(1).




On April 1, 2005,
Appellant filed a notice of appeal in this cause.  On August 10, 2005, this Court=s clerk sent a letter to the parties
indicating the Court=s
intent to dismiss the case for want of prosecution.  Appellant=s
counsel responded that a motion for extension of time to file the brief had
previously been filed.  On September 15,
2005, the Court informed Appellant=s
counsel that the motion referred to by Appellant did not comply with Rule 10.5
of the Rules of Appellate Procedure.  The
Court=s clerk
contacted Appellant=s counsel=s office on several occasions and
requested that he file a proper motion, but no motion has been filed.  In the Court=s
September 15 letter, the Court again informed the parties of our intent to
dismiss the appeal pursuant to Rules 38.8, 42.3(b), and 42.3(c), unless
Appellant=s counsel
filed a motion which complies with Rule 10.5(b) of the Rules of Appellate
Procedure.  No response has been received
as of this date.  Accordingly, pursuant
to Tex.R.App.P. 42.3(b) and (c),
we dismiss the appeal for want of prosecution.
 
 
October
20, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.